Title: 22d.
From: Adams, John Quincy
To: 


       Our lecture this day, was upon magnetism; but I think it was nearly or exactly the same with that which was delivered last year upon that subject: I concluded my piece this afternoon, and propose to lay it by for some time; and to make such alterations from time to time, as shall appear proper. This afternoon Mr. Wiggles worth gave us a lecture; but was scandalously interrupted.
       Hezekiah Packard, of Newtown, Middlesex C. was 24, the 6th. of last December. He has a good share of original wit; but his ge­nius is not uncommon: his improvements are greater than those of the students in general, but not such as to place him in the first rank of scholars. As a speaker he is too much addicted to a monotony, whatever his declamations are. His disposition is good, and his moral character is unimpeachable.
      